DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 04/17/2020. In virtue of this communication, claims 1 – 20 are currently pending in the instant application.
Drawings
2.	The drawings are objected to because in Fig. 1, “character 106” is assigned for UE, however in Specification (paragraph [045]) “character 106” is assigned for a communication service provider network; in Fig. 2, “character 202 and 204” are different in Specification (paragraph [053]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 15 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. Claim 15 as a whole define “A machine-readable medium". In specification no define for machine-readable medium, except in paragraphs [024], [065], [079] defining a computer storage media including non-transitory media and example in paragraphs [023], [078] for a computer-readable media include … but are not limited to… thus, open ended. Therefore, in the absence of any evidence to the contrary and given a broadest reasonable interpretation, the scope of a “machine-readable medium” covers a signal per se. A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters.  Examiner suggests amending the claims to change “machine-readable medium” to “non-transitory machine-readable medium” or defining the machine-readable medium to non-transitory medium in the specification. Any amendment to the claims should be commensurate with its corresponding disclosure.  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 6, 8 – 9, 15 – 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer et al. (hereinafter “Pfeiffer”) (Pub # US 2015/0113422 A1) in view of Sampson (Pub # US 2020/0085380 A1).
Regarding claims 1, 8, and 15, Pfeiffer discloses a method, comprising: 
receiving, by a server device (see server 102 in Fig. 1 and Emergency Department (ED) dashboard 220 in Fig. 2) comprising a processor (see [0019]), from a first device (see [0026] for data stored in a server, thus some first devices must contact the server), do not resuscitate data representative of a do not resuscitate order of a person (i.e., a patient) (see [0016], [0043], [0151] for information collected at triage which including a do not resuscitate order (DNR) of the patient);
receiving, by the server device, status data representative of a status of the person (see [0016], [0050], [0073] for summary indicates a status associated with a length of stay and includes a timer to alert the clinician if a threshold has been exceeded for the patient, and see [0095], [0120], [0122], [0169] for a critical value has been received, e.g., red lab icon, or critical patient indicator outline critical patient characteristics that indicate what has caused the patient to be associated with a critical status); 
receiving, by the server device, indication data representative of an indication that a second mobile device (see device 210 in Fig. 2) is communicating with the first mobile device (see [0037] – [0038] for the device is communicating with the medical device, see [0158] for the clinician to perform the consult, such as by providing a button that initiates contact with the patient via a mobile device); and 
in response to receiving the status data and the indication data, sending, by the server device via a wireless network (see Fig. 2, [0031] for a cloud computing network, which is a secure network associated with a facility such as a healthcare facility), the do not resuscitate data to the second mobile device (see [0064], [0078], [0120], [0164], [0166] for a patient summary is provided, and the patient summary may include information collected at triage such as the do not resuscitate).
Pfeiffer teaches that information collected and stored at a server at triage and medical device 260 (i.e., a first device and could potentially a mobile device) in Fig. 2 and paragraph [0034].
Pfeiffer does not disclose specifically receiving information from a first mobile device.
In an analogous art, Sampson discloses that receiving information from a first mobile device (see Sampson, [0011] for a wearable biometric device for the purpose of assessing changes in a heart or brain due to the quantifiable nature of electric properties, see [0108], [0112] for the user complete health information such as DNR and registered in database of the emergency medical system (EMS)) .
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Pfeiffer, and have receiving information from a mobile device, as taught by Sampson, thereby makes available known health information and parameters to the EMS in real time, so that the EMS can be best prepared to respond to the emergency, as discussed by Sampson (see Sampson, [0112]). 
Regarding claim 2, Pfeiffer in view of Sampson disclose wherein the do not resuscitate data comprises threshold data representative of a threshold associated with the status of the person (see Pfeiffer, [0016] for patient summary includes information collected at triage for a do not resuscitate order, see [0050], [0073], [0111], [0114], [0120] for a critical status approaching a particular threshold). Thus, it is obviously to show the do not resuscitate data comprises a critical status approaching a particular threshold such that allows the clinician to designate decision based on the do not resuscitate order of the patient.
Regarding claim 3, Pfeiffer in view of Sampson disclose wherein the status data comprises brain function data representative of a brain function of the person (see Sampson, [0095], [0120], [0122], [0169] for a critical value has been received, e.g., red lab icon, or critical patient indicator outline critical patient characteristics that indicate what has caused the patient to be associated with a critical status, see [0331] for stroke-the loss of brain function due to a disturbance in the blood supply to the brain). The motivation would provide determine an emergency situation, and activate lifesaving measures, as discussed by Sampson (see Sampson, [0024]). 
Regarding claims 4 and 5, Pfeiffer in view of Sampson disclose specifically that wherein the do not resuscitate data comprises a directive not to resuscitate the person in response to the brain function data person determined not to have satisfied the threshold / to resuscitate the person in response to the brain function data being determined to have satisfied the threshold (see Pfeiffer, [0064], [0104] for information of DNR including a chief complaint provided by the patient, as well as any accompanying comments or notes, i.e., when a particular performance metric reaches a critical threshold, thus not satisfied, and see Sampson, [0331] for the loss of brain function). Thus, it is obviously to direct the ED to check the DNR order if the function data exceed the critical threshold and not check the DNR if the function data not exceed the critical threshold).
Regarding claim 6, Pfeiffer in view of Sampson disclose wherein the status data comprises location data representative of a location of the person (see Pfeiffer, [0016], [0020], [0058], [0120], [0127] for the critical status that is associated with patient in the ED). 
Regarding claim 9, Pfeiffer in view of Sampson disclose wherein the do not resuscitate data comprises location data representative of a location (see Pfeiffer, [0016], [0020], [0058], [0120], [0127] for the critical status that is associated with patient in the ED, and see Sampson, [0023], [0108] for information input including DNR and permanent address or GPS coordinates location of the patient /user). The motivation would provide determine an emergency situation, and activate lifesaving measures, as discussed by Sampson (see Sampson, [0024]). 
Regarding claim 16, Pfeiffer in view of Sampson disclose wherein the second mobile device is associated with an emergency medical response entity (see Pfeiffer, [0100], [0158] for the clinicians working in the display device (210 in Fig. 2) at a central location of the ED).
Regarding claim 20, Pfeiffer in view of Sampson disclose wherein the status data comprises function data representative of a function of an organ of the living entity (see Sampson, [0108], [0290], [0305] for a volumetric measurement of a human organ and organ donation of the patient/user). The motivation would provide determine an emergency situation, and activate lifesaving measures, as discussed by Sampson (see Sampson, [0024]). 
7.	Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer et al. (hereinafter “Pfeiffer”) (Pub # US 2015/0113422 A1) in view of Sampson (Pub # US 2020/0085380 A1) as applied to claims 1, 8 above, and further in view of Cristina et al. (hereinafter “Cristina”) (Do-not-resuscitate order: a view throughout the world).
Regarding claims 7 and 10, Pfeiffer in view of Sampson do not disclose specifically that wherein the do not resuscitate order is valid as a function of the location when the person is determined to be at the location.
In an analogous art, Cristina discloses that the do not resuscitate order is valid as a function of the location when the person is determined to be at the location (see Cristina, part 7 DNR orders around the world: DNR in Taiwan, patients prefer taken home to execute the end of life).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Pfeiffer/Sampson, and have the do not resuscitate order is valid as a function of the location when the person is determined to be at the location such that improves standards and quality of care to respect the patient’s will and the family’s role, as discussed by Cristina (see Cristina, abstract). 
8.	Claims 11 – 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer et al. (hereinafter “Pfeiffer”) (Pub # US 2015/0113422 A1) in view of Sampson (Pub # US 2020/0085380 A1) as applied to claims 8, 15 above, and further in view of Fogel (Pub # US 2020/0335219 A1).
Regarding claims 11 and 12, Pfeiffer in view of Sampson do not disclose specifically that wherein the person is a first person, and wherein the do not resuscitate data comprises second person data representative of a second person / wherein the do not resuscitate order is valid as a function of the second person having been determined to be in a proximity of the first person.
In an analogous art, Fogel discloses that wherein the person is a first person (i.e., patient), and wherein the do not resuscitate data comprises second person data representative of a second person / wherein the do not resuscitate order is valid as a function of the second person having been determined to be in a proximity of the first person (see Fogel, Fig. 3, [0090] for personalized prognostic profile is used in the context of end-of-life care planning, see [0195], [0234] for wishes of patient regarding resuscitation and the use of various life-sustaining treatments and a Do Not Hospitalize order including appointment of his daughter as his Health Care Proxy).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Pfeiffer/Sampson, and have the do not resuscitate order is valid as a function of the second person having been determined to be in a proximity of the first person such that the healthcare proxy pass the legal issue in the context of end-of-life planning, as discussed by Fogel (see Fogel, [0090]). 
Regarding claims 13, 14, and 17, Pfeiffer in view of Sampson and Fogel disclose wherein the do not resuscitate data comprises time data representative of a time at which the do not resuscitate order is to be executed, and wherein the do not resuscitate data comprises date data representative of a date on which the do not resuscitate order is not to be executed (see Fogel, [0018], [0023], [0049], [0172], [0234] for items in the DNR linked to a corresponding date or time interval). It would have been obvious to one of ordinary skill in the art for including the patient wishes (i.e., time and dates for execute or not execute) in the DNR order.
9.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer et al. (hereinafter “Pfeiffer”) (Pub # US 2015/0113422 A1) in view of Sampson (Pub # US 2020/0085380 A1) as applied to claim 15 above, and further in view of Steiner et al. (hereinafter “Steiner”) (Moral Distress at the End of a Life – Journal of Pain and Symptom Management).
Regarding claims 18 and 19, Pfeiffer in view of Sampson teaches an internal defibrillator - a device implantable inside the body, able to perform both cardioversion, defibrillation and pacing of the heart (see Sampson, [0259]).
Pfeiffer in view of Sampson do not disclose specifically that transmitting the time data to a defibrillator device to be used to resuscitate the living entity, and in response to the time period being determined to have expired, facilitating disabling the defibrillator device.
In an analogous art, Steiner discloses that transmitting the time data to a defibrillator device to be used to resuscitate the living entity, and in response to the time period being determined to have expired, facilitating disabling the defibrillator device (see Steiner, page 530 Introduction for Implantable cardioverter-defibrillator (ICD), page 532 for Device deactivation to disabling the shock functionality of the ICD, which is accomplished by external electronic reprogramming whereby a wand attached to a programmer is placed over the device, through which reprogramming signals are transmitted, and only self-deactivation when the ICD battery approached depletion due to frequent shocks over a short period).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Pfeiffer/Sampson, and have transmitting the time data to a defibrillator device to be used to resuscitate the living entity, and in response to the time period being determined to have expired, facilitating disabling the defibrillator device. The motivation would allow the battery of the ICD to run out which is akin to allowing a natural death regarding cultural and religious beliefs, as discussed by Steiner (see Steiner, Introduction). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is “Do Not Resuscitate” Decisions in Acute Respiratory Distress Syndrome (Mehter et al.) which discloses possibly a higher threshold for DNR status.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645